NUMBER 13-19-00337-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

JAVIER ALONZO,                                                                Appellant,

                                            v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 398th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                          ORDER OF ABATEMENT
             Before Justices Benavides, Hinojosa, and Tijerina
                             Order Per Curiam

       This cause is before the Court on the honorable O. Rene Flores’ motion to

withdraw.

       Adequate reason for the discharge of counsel and appointment of new counsel, if

any, rests within the sound discretion of the trial court. Carroll v. State, 176 S.W.3d 249,
255 (Tex. App.BHouston [1st Dist.] 2004, pet. ref'd). In those circumstances where the

appointment of substitute counsel may be necessary, an appellate court, when faced with

a motion to withdraw, should abate the proceeding to the trial court for determination of

this issue. Accordingly, we ABATE the appeal and REMAND the cause to the trial court

for further proceedings consistent with this order.

       Upon remand, the trial court shall determine whether appellant’s attorney should

remain as appellant's counsel; and, if not, whether appellant is entitled to appointed

counsel. If the trial court determines that there is no reason to discharge appellant’s

current appointed attorney and appoint substitute counsel, the court shall enter an order

to that effect. If the trial court determines that new counsel should be appointed, the name,

address, telephone number, and state bar number of newly appointed counsel shall be

included in the order appointing counsel. The trial court shall further cause its order to be

included in a supplemental clerk's record to be filed with the Clerk of this Court on or

before the expiration of thirty days from the date of this order.

       Appellant’s brief shall be due thirty days after the receipt of the supplemental

record.

       It is so ordered.

                                                                       PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
20th day of October, 2020.



                                              2